Order entered April 20, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00856-CV

                  IN THE INTEREST OF C.S.B AND R.D.B, CHILDREN

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-11-15158

                                          ORDER
       We GRANT appellee’s April 18, 2016 second motion for an extension of time to file a

brief. Appellee shall file a brief by MAY 25, 2016. We caution appellee that no further

extension will be granted absent extenuating circumstances.


                                                     /s/      ELIZABETH LANG-MIERS
                                                              JUSTICE